DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
	The amendment filed on 04/21/2022 has been entered. Claims 32 and 38 have been amended. Thus, Claims 32-33, 35-39 and 41-43 are currently pending and under examination.

Withdrawn Rejections
	Claims 32 and 38 have been amended by removing “hydrogen” and thus comply with the written description and are enabled by the specification. Accordingly, the 112(a) rejections have been withdrawn.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 32-33, 35-39 and 41-43 stand rejected in a modified form under 35 U.S.C. 102(a)(1) as being anticipated by Ruckenstein (Ruckenstein, E. et al. “Carbon dioxide reforming of methane over nickel/alkaline earth metal oxide catalysts” Applied Catal. A: General 1995, 133, 149-161; cited in the Office Action 08/10/2020).
Regarding Claims 32, 35, 38, and 41, Ruckenstein teaches a process for producing syngas, the process comprising bringing a nickel-based solid solution catalyst containing 20 wt% of single transition metal Ni into contact with CO2. 
Regarding claim 38, the limitation “captured” in “captured CO2” is a product by 
process claim language as a result of the CO2 product. The product by process limitation is not limited to the manipulations of the recited steps for preparing CO2, i.e. capturing, but only to the structure implied by the steps, in this case, only to the catalyst. See MPEP § 2113:
"[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (citations omitted) (Claim was directed to a novolac color developer. The process of making the developer was allowed. The difference between the inventive process and the prior art was the addition of metal oxide and carboxylic acid as separate ingredients instead of adding the more expensive pre-reacted metal carboxylate. The product-by-process claim was rejected because the end product, in both the prior art and the allowed process, ends up containing metal carboxylate. The fact that the metal carboxylate is not directly added, but is instead produced in-situ does not change the end product.). Furthermore, "[b]ecause validity is determined based on the requirements of patentability, a patent is invalid if a product made by the process recited in a product-by-process claim is anticipated by or obvious from prior art products, even if those prior art products are made by different processes." Amgen Inc. v. F. Hoffman-La Roche Ltd., 580 F.3d 1340, 1370 n 14, 92 USPQ2d 1289, 1312, n 14 (Fed. Cir. 2009). See also Purdue Pharma v. Epic Pharma, 811 F.3d 1345, 117 USPQ2d 1733 (Fed. Cir. 2016). However, in the context of an infringement analysis, a product-by-process claim is only infringed by a product made by the process recited in the claim. Id. at 1370 ( "a product in the prior art made by a different process can anticipate a product-by-process claim, but an accused product made by a different process cannot infringe a product-by-process claim" ).

Furthermore, because the process “captured” does not appear to impart distinctive structural characteristic to the final CO2 product, the step of capturing is not given patentable weight. See MPEP § 2113:
 The structure implied by the process steps should be considered when assessing the patentability of product-by-process claims over the prior art, especially where the product can only be defined by the process steps by which the product is made, or where the manufacturing process steps would be expected to impart distinctive structural characteristics to the final product. See, e.g., In re Garnero, 412 F.2d 276, 279, 162 USPQ 221, 223 (CCPA 1979) (holding "interbonded by interfusion" to limit structure of the claimed composite and noting that terms such as "welded," "intermixed," "ground in place," "press fitted," and "etched" are capable of construction as structural limitations). See also In re Nordt Dev. Co., 881 F.3d 1371,1375-76, 125 USPQ2d 1817, 1820 (Fed. Cir. 2018)(holding "the specification demonstrates that ‘injected molded’ connotes an integral structure," and discussing several cases since Garnero that held "limitations to convey structure even when they also describe a process of manufacture").

Regarding claims 36-37 and 42-43, Ruckenstein is silent about the production of syngas with the claimed H2/CO ratio. However because the reference teaches every limitation of claim 32, it is anticipated for the syngas with the claimed H2/CO ratio to be obtained in Ruckenstein. (see MPEP § 2112.01).
Regarding Claims 33 and 39, Ruckenstein teaches that the catalyst is stable at a temperature of 790 ºC (Results section on pp152).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 32-33, 35-39 and 41-43 are newly rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-11 of U.S. Patent No. 9,611,145B2 (‘145). 
Although the claims at issue are not identical, they are not patentably distinct from each other. Instant claims are drawn to a process for producing syngas, wherein the process comprises bringing nickel-based solid solution catalyst into contact with CO2, and wherein the nickel-based solid solution catalyst comprises only one transition metal, and wherein the transition metal is nickel.  Claims of ‘145 are drawn to a solid solution catalyst for the production of syngas from carbon dioxide and light hydrocarbons, wherein the catalyst comprises a single transition metal in the form of Ni2O and wherein the catalyst contains 5-20 wt.% Ni. The catalyst of claims ‘145 is the same as the catalyst of the instant claims and has the same utility (production of syngas from carbon dioxide) and thus the instant claims are obvious over claims of ‘145. (See Sun Pharm. Indus., Ltd. v. Eli Lilly & Co., 611 F.3d 1381, 95 USPQ2d 1797 (Fed. Cir. 2010) and MPEP § 804.

Claims 32-33, 35-39 and 41-43 are newly rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6 of U.S. Patent No. 10,478,806 (‘806). 
Although the claims at issue are not identical, they are not patentably distinct from each other. Instant claims are drawn to a process for producing syngas, wherein the process comprises bringing nickel-based solid solution catalyst into contact with CO2, and wherein the nickel-based solid solution catalyst comprises only one transition metal, and wherein the transition metal is nickel.  Claims of ‘806 are drawn to a nickel-based, solid solution catalyst for producing syngas, wherein the solid solution catalyst is not coated on a substrate, and wherein the catalyst is in contact with CO2, CH4 and H2O, and wherein the catalyst is capable of producing syngas with a pre-selected ratio of H2/CO, and wherein the H2/CO ratio is capable of being varied based on the production process used to produce the syngas, wherein the nickel-based, solid solution catalyst comprises only one transition metal, and wherein the transition metal is nickel. The catalyst of claims ‘806 is the same as the catalyst of the instant claims and has the same utility (production of syngas from carbon dioxide) and thus the instant claims are obvious over claims of ‘806. (See Sun Pharm. Indus., Ltd. v. Eli Lilly & Co., 611 F.3d 1381, 95 USPQ2d 1797 (Fed. Cir. 2010) and MPEP § 804.


Citation of Relevant Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Chen, Y-G. et. al (“Formation and characteristic properties of carbonaceous species on nickel-magnesia solid solution catalysts during CH4-CO2 reforming reaction” Applied Catalysis A: General 161 (1997) L11-L17; cited in the Office Action 08/10/2020) teaches a process for the production of syngas by contacting nickel-based solid solution catalyst containing a single transition metal Ni with CO2.

Conclusion
	Claims 32-33, 35-39 and 41-43 are rejected and no claims are allowed.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to MEDHANIT W BAHTA whose telephone number is (571)270-7658. The examiner can normally be reached Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brandon Fetterolf can be reached on 571-272-2919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MEDHANIT W BAHTA/Primary Examiner, Art Unit 1622